Lupiano, J. (concurring).
I would reverse the order of the Supreme Court, New York County, entered September 4, 1974, for the reason that the arbitration clause, paragraph 15 of the contract which is delineated in the dissent, read as a whole, does not allow to the seller the option of choosing a remedy other than arbitration in settlement of any. controversy arising under or in relation to the contract between the parties. It is noted that the third sentence of the arbitration clause clearly states: “ The parties consent to the jurisdiction of the Supreme Court of the State of New York, and that process, notice of motion, or other application to the Court or a judge thereof, or any notice in connection with the arbitration proceeding, may be served within or without the ¡State of New York by registered or certified mail or by personal service, provided a reasonable time for appearance is allowed ” (emphasis supplied).
Of further significance, paragraph 14 of the agreement provides that: " the terms and provisions of the contract shall be construed in accordance with the customs and usages of the converting industry as set forth in the Worth Street Rules, *241provided, that if any provisions of this contract are inconsistent with the Worth Street Rules, then the provisions of this contract shall prevail ’ Defendant in its reply affidavit clearly showed that the Worth Street Rules favor arbitration and contain a sample memorandum of sale which provides for arbitration in language similar to that contained in the contract at issue. The invoices for the goods sold pursuant to the agreement entered into between the parties, provide for arbitration in accordance with “ the rules then obtaining of the American Arbitration Association or the General Arbitration Counsel of the Textile Industry ”. Further, these invoices declared that receipt of the goods described therein would constitute such invoices as an agreement between the parties in the absence of a purchase order. Reading all of these documents together, it is clear that the parties agreed to arbitrate with the seller having as its option, the choice of whether the Rules of the American Arbitration Association or the General Arbitration Counsel of the Textile Industry would control. Patently, these circumstances are critically distinct from those at issue in Hull Dye & Print Works v. Riegel Textile Corp. (37 A D 2d 946) and Kaye Knitting Mills v. Prime Yarn Co. (37 A D 2d 951).